
	

114 S1782 IS: To permit a State transportation department to approve a justification report for a project to build or modify a freeway-to-crossroad interchange on the Interstate Highway System within a transportation management area in such State.
U.S. Senate
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1782
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2015
			Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To permit a State transportation department to approve a justification report for a project to
			 build or modify a freeway-to-crossroad interchange on the Interstate
			 Highway System within a transportation management area in such State.
	
	
 1.Justification reportsSection 111(e) of title 23, United States Code, is amended by inserting including new or modified freeway-to-crossroad interchanges within a transportation management area, after Interstate System,.
		
